Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clayton Williams appeals the district court’s order granting Defendants’ summary judgment motion and dismissing his 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Ryan, No. 1:07-cv-03461-JFM (D.Md. Nov. 13, 2008). We also deny Williams’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.